Citation Nr: 0126266	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  00-14 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to special monthly compensation based upon loss 
of creative organ.  


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Navy from 
February 1992 to February 1996.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which determined that the veteran was not entitled to special 
monthly compensation for loss of a creative organ, and also 
denied his claim of entitlement to service connection for 
pheochromocytoma, status post right adrenalectomy.  Later in 
March 1999, the veteran filed a timely notice of disagreement 
(NOD), thus initiating this appeal.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200, 20.201, 20.302 (2001).  

The Board notes that, in a subsequent rating decision issued 
in May 2000, the RO granted service connection for 
pheochromocytoma, status post right adrenalectomy.  The May 
2000 rating decision represented a full grant of the benefit 
sought on appeal, i.e., service connection.  As the veteran 
did not file an NOD as to the effective date or percentage 
disability evaluation assigned with the RO's grant of service 
connection, that matter is not within the Board's 
jurisdiction at this time and will not be discussed further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
(pursuant to 38 U.S.C. § 7105(a),(d), the NOD initiates 
appellate review in the VA administrative adjudication 
process); see also Grantham v. Brown, 114 F.3d 1156, 1159 
(Fed. Cir. 1997). 

The RO subsequently provided the veteran a statement of the 
case as to the remaining issue of entitlement to special 
monthly compensation for loss of a creative organ, and 
notification of his continuing appellate rights.  In June 
2000 the veteran perfected his appeal by filing a VA Form 9 
(Appeal to Board of Veterans' Appeals), and the issue was 
eventually certified to the Board.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 19.28, 19.29(b), 19.30, 20.302 
(2001).  



REMAND

As noted above, received in June 2000 from the veteran as his 
substantive appeal was a VA Form 9.  Thereon, he checked a 
box indicating that he wished to appear personally at a local 
hearing before a Member of the Board.  Attached to the VA 
Form 9 was an additional form signed by the veteran, in which 
he specifically requested a videoconference hearing at the VA 
office in El Paso, Texas.  Subsequently, in October 2001, the 
veteran was sent a letter informing him that he had been 
scheduled for a hearing before the Board at its offices in 
Washington, DC, on December 6, 2001.  

In November 2001 the veteran submitted a request that his 
hearing before the Board in Washington be canceled and that 
instead he be afforded a videoconference hearing before a 
Board Member at the VA office in El Paso, Texas, as he had 
requested in his substantive appeal.  Accordingly, in order 
to ensure due process of law, the RO should schedule the 
veteran for his requested videoconference hearing before a 
Member of the Board, at the VA office in El Paso, Texas.  
Further appellate consideration will be deferred.  

As an additional matter, the Board notes the recently enacted 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100 et seq. (West Supp. 2001), which contains extensive 
provisions modifying procedures for the adjudication of all 
pending claims.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
VA has recently published new regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  These new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Accordingly, the matter on appeal is REMANDED for the 
following action:

1.  The RO should review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).

2.  The RO should schedule a 
videoconference hearing for the veteran 
before a Member of the Board, at the VA 
office in El Paso, Texas.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2001).



